Citation Nr: 1003277	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of fracture of the right tibia and fibula with bone 
graft, with history of atrophy of right calf and neuropathy 
of right saphenous nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to February 
1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2009 the Veteran testified before the undersigned 
at a travel board hearing held at the RO.  A transcript has 
been incorporated into the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the March 2009 supplemental statement of the case, 
and after the April 2009 Appeal pre-certification review by 
his representative, the RO added to the claims file the 
Veteran's VA treatment records dated April 2009 to August 
2009.  These VA treatment records were added for the 
processing of a different claim for a different disability; 
nonetheless, the records contain treatment for the Veteran's 
service-connected right leg, including August 2009 treatment 
which the Veteran referred to at hearing.  The Veteran has 
not waived RO review; therefore, the RO must be allowed to 
review the records and issue a supplemental statement of the 
case.

In addition, given the clinical record, and the Veteran's 
testimony reflecting persistent right leg symptoms that have 
worsened over time the Board is uncertain as to the current 
severity of the service connected residuals of right tibia 
and fibula fracture.  Because there may have been a 
significant change in his condition since his last VA 
examination in January 2008, the Board finds that a more 
contemporaneous examination is in order.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").  The examination 
should include a review of the claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since the Veteran's fee-based VA examination 
in January 2008.     

Last, the Veteran testified that he was being evaluated for 
receipt of Social Security Administration (SSA) disability 
benefits.  If he is in receipt of disability benefits 
relevant to the right leg disability, these records should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant SSA records for 
the right knee disability.

2.  Afford the Veteran orthopedic and 
neurological examinations.  In conjunction 
with the examinations, the claims folder 
must be made available to the examiners 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the reports.  All 
indicated tests and studies, to include X-
rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The examiners should review the results of 
any testing prior to completing the 
report.

a.  With respect to the service-connected 
residuals of fracture of right tibia and 
fibula with bone graft, the examiners 
should describe in detail all symptoms 
reasonably attributable to the service-
connected disability and its current 
severity, including whether the right leg 
disability results in a slight, moderate, 
or marked right knee or ankle disability.

b.  The examiners should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for the service-connected 
right leg.  With respect to the 
neurological examination, the examiner 
should state whether the symptoms in the 
right leg are analogous to mild, moderate, 
or severe incomplete paralysis.

c.  The orthopedic examiner should include 
measurements of leg length. 

d.  The examiners should then set forth 
the extent of any functional loss present 
for the service-connected residuals of 
fracture of the right tibia and fibula 
disability due to weakened movement, 
excess fatigability, incoordination, or 
pain on use.  The examiners should also 
describe the level of pain experienced by 
the Veteran and state whether any pain 
claimed by him is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The degree of functional 
impairment or interference with daily 
activities, if any, for each service-
connected disability should be described 
in adequate detail.  Any additional 
impairment on use or in connection with 
any flare-up should be described in terms 
of the degree of additional range-of-
motion loss.  The conclusions should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

e.  The examiners should also indicate the 
effect the service-connected residuals of 
fracture of right tibia and fibula 
disability has, if any, on the Veteran's 
current level of occupational impairment.  
Specifically, the examiners should render 
an opinion as to whether any service-
connected disability alone causes marked 
interference with employment, or the need 
for frequent periods of hospitalization.  
The conclusions of the examiners should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


